             IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF OKLAHOMA

TERRY BRANUM,                         )
                                      )
                 Plaintiff,           )
                                      )
v.                                    )    Case No. CIV-18-281-KEW
                                      )
ORSCHELN FARM AND HOME, LLC.,         )
                                      )
                 Defendant.           )

                          OPINION AND ORDER

        This matter comes before the Court on Defendant’s Partial

Motion to Dismiss (Docket Entry # 6).      Plaintiff initiated this

action in the District Court of Okmulgee County, Oklahoma on June

19, 2018.    The action was removed to this Court on August 24, 2018.

The parties consented to the undersigned judge on September 25,

2018.

        In the Petition, Plaintiff alleges she is over 40 years of

age and was a long-term employee of Defendant’s Okmulgee store as

a cashier when her employment was terminated on October 13, 2017.

(Petition at ¶¶ 8-9, 14).      Prior to her termination, Plaintiff

alleges she “was routinely recognized by Defendant for her sound

judgment and care with regard to Defendant’s assets and enforcement

of Defendant’s policies.” (Petition at ¶ 10).      She contends that

although Defendant’s Okmulgee store suffered from past problems

with employee theft, when she questioned the store manager about

a large refund he issued to another employee, he wrote her up.
(Petition at ¶¶ 11-13).     Plaintiff alleges that in compliance with

Defendant’s policy, she reported the store manager’s conduct to

the Loss Prevention Department.      She asserts that less than thirty

days later, her employment was terminated, and the reason given by

the store manager for her termination was that she used a racial

slur when referring to a store customer.           Plaintiff contends that

the accusation is “false and defamatory.” (Petition at ¶¶ 13-15).

She   further   alleges   that   following   her    termination,   she   was

replaced with a younger cashier, who was a romantic interest of

the store manager. (Petition – Count One at ¶ 3).

      Based on these allegations, Plaintiff asserts several claims

against Defendant: (1) discrimination in violation of the Age

Discrimination in Employment Act (“ADEA”), (2) age discrimination

and retaliation in violation of the Oklahoma Anti-Discrimination

Act (“OADA”), (3) negligence, and (4) intentional infliction of

emotional distress.

      Through its Partial Motion to Dismiss, Defendant asserts

Plaintiff’s retaliation claim under the OADA fails to meet the

plausibility standard set forth by the United States Supreme Court

cases of Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) and

Ashcroft v. Iqbal, 556 U.S. 662 (2009).            Defendant also contends

Plaintiff is not entitled to punitive damages for any of her claims

brought under the OADA.     Defendant further asserts that any claim

brought by Plaintiff under Burk v. K-Mart Corp., 770 P.2d 24 (Okla.

                                     2
1989), and Plaintiff’s state law tort claims for negligence and

intentional    infliction   of   emotional   distress   are   subject   to

dismissal because the OADA is the exclusive state remedy for

Plaintiff’s    allegations       of   employment   discrimination       and

retaliation.    Alternatively, Defendant contends these claims fail

for failure to meet the pleading standards of Bell Atlantic.1

     Clearly, Bell Atlantic changed the legal analysis applicable

to dismissal motions filed under Fed. R. Civ. P. 12(b)(6), creating

a “refined standard” on such motions.        Khalik v. United Airlines,

671 F.3d 1188, 1191 (10th Cir. 2012) (citation omitted).            Bell

Atlantic stands for the summarized proposition that “[t]o survive

a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim for relief that is

plausible on its face.’”     Ashcroft, 556 U.S. at 678, quoting Bell

Atlantic, 550 U.S. at 570.       The Supreme Court did not parse words

when it stated in relation to the previous standard that “a

complaint should not be dismissed for failure to state a claim

unless it appears beyond doubt that the plaintiff can prove no set

of facts in support of his claim which would entitle him to relief”

is “best forgotten as an incomplete, negative gloss on an accepted

pleading standard.”    Bell Atlantic, 550 U.S. at 546.




     1     Defendant does not seek dismissal of Plaintiff’s ADEA or OADA
discrimination claims.
                                      3
     The Court of Appeals for the Tenth Circuit has interpreted

the plausibility standard as referring “to the scope of the

allegations in the complaint:       if they are so general that they

encompass a wide swath of conduct, much of it innocent, then the

plaintiffs ‘have not nudged their claims across the line from

conceivable to plausible.’”       Robbins v. Oklahoma, 519 F.3d 1242,

1247 (10th Cir. 2008).     The Bell Atlantic case, however, did not

intend the end of the more lenient pleading requirements of Fed.

R. Civ. P. 8(a)(2).   Khalik, 671 F.3d at 1191.     Rather, in Khalik,

the Tenth Circuit recognized the United States Supreme Court’s

continued endorsement of Rule 8’s “short and plain statement”

requirement in the case of Erickson v. Pardus, 551 U.S. 89 (2007),

wherein   the   Supreme   Court   found   “[s]pecific   facts   are   not

necessary; the statement need only ‘give the defendant fair notice

of what the . . . claim is and the grounds upon which it rests.’”

Id. at 93.

     Defendant first challenges the sufficiency of Plaintiff’s

retaliation claim under the OADA.         It argues Plaintiff fails to

state a claim because she does not allege what protected action

led to adverse employment action against her. Plaintiff’s response

to Defendant’s argument confounds the issue, even suggesting she

is no longer pursing a retaliation claim under the OADA.         In one

portion of her response, Plaintiff asserts she adequately states

“claims [of] age discrimination under the OADA, retaliation, [and]

                                    4
a Burk tort[.]”    Yet Plaintiff also explains in another portion of

her response that she is pleading a Burk tort claim, stating “that

she was terminated due to her age in violation of the OADA; or in

the alternative, she was retaliated against for reporting Adcock’s

criminal behavior; which violates Burk.” (Plaintiff’s Response at

p. 5).    Defendant interprets Plaintiff’s response as a concession

by Plaintiff that she is no longer pursuing a retaliation claim

under the OADA.

       Count Two of Plaintiff’s Petition is entitled, “Violation of

Oklahoma’s       Anti-Discrimination         Act      Discrimination     and

Retaliation.”     (Petition – Count Two at p. 4).         Within Count Two,

Plaintiff alleges she was discriminated against based on her age

in violation of the OADA, and she alleges that “[i]n treating [her]

differently     than   other     employees         that   did    not   suffer

discrimination, and also retaliating against the Plaintiff and

terminating her employment, the Defendant did violate the OADA.”

(Petition – Count Two at ¶¶ 6, 8).       She further asserts that “[a]s

a direct and proximate result of the Defendant’s discriminatory

acts    and   omissions,   the   Plaintiff    has     suffered   compensable

injuries under the OADA and its enumerated public policy under

Burk v. K-Mart Corp., 1989 OK 22, 770 P.2d 24.”           (Petition – Count

Two at ¶ 9).

       To the extent Plaintiff intends to pursue a retaliation claim

under the OADA, the legal analysis for an OADA retaliation claim

                                     5
is the same as the analysis for an ADEA retaliation claim.         See

Wood v. Midwest Performance Pack, Inc., 2018 WL 1440980, at *3

(W.D. Okla., Mar. 22, 2018), citing LeFlore v. Flint Indus., Inc.,

1999 WL 89281, at *3 n.4 (10th Cir., Feb. 23, 1999); see also

Bennett v. Windstream Communications, Inc., 792 F.3d 1261, 1269

(10th Cir. 2015) (noting OADA claim is coextensive with Title VII

or ADEA claim).      To state a prima facia case of retaliation, a

plaintiff must show that “(1) he or she engaged in protected

opposition to discrimination, (2) a reasonable employee would have

considered the challenged employment action materially adverse,

and (3) a causal connection existed between the protected activity

and the materially adverse action.”     Hinds v. Sprint/United Mgmt.

Co., 523 F.3d 1187, 1202 (10th Cir. 2008). To qualify as protected

opposition, “the employee must convey to the employer his or her

concern that the employer has engaged in a practice made unlawful

by the ADEA.”   Id. at 1203.2

      Having reviewed Count Two of the Petition, the Court finds

Plaintiff’s allegations of retaliation are conclusory and do not

state a plausible claim upon which relief can be granted.          See

Khalik, 671 F.3d at 1193 (determining conclusory allegations in

the   context   of   “general   assertions   of   discrimination   and


      2    Although “the 12(b)(6) standard does not require that
Plaintiff establish a prima facie case in her complaint, the elements
of each alleged cause of action help to determine whether Plaintiff has
set forth a plausible claim.”      Khalik, 671 F.3d at 1191, citing
Swierkiewicz v. Sorema N.A., 534 U.S. 506, 515 (2002).
                                  6
retaliation, without any details whatsoever of events . . . are

insufficient to survive a motion to dismiss.”).                Nowhere in the

Petition does Plaintiff allege she engaged in protected opposition

to age discrimination nor does she identify the protected action

taken.    Merely reporting to Defendant’s Loss Prevention Department

about mismanagement of funds by her manager or complaining about

her “write up” does not suffice to establish protected opposition.

See Hinds, 523 F.3d at 1203 (“General complaints about company

management and one’s own negative performance evaluation will not

suffice.”).

     Defendant also contends Plaintiff cannot recover punitive

damages    under   the   OADA.     Plaintiff       provides   no   response   to

Defendant’s contention.          The Court agrees with Defendant that

punitive damages are not authorized under the OADA.                   The OADA

specifically sets out the remedies available to a claimant in Okla.

Stat. tit. 25, § 1350(G), and punitive damages are not included as

a remedy.    The Court therefore finds that Plaintiff cannot recover

punitive damages against Defendant on any of her claims brought

under the OADA.

     Still    focusing    on     Count       Two   of   Plaintiff’s   Petition,

Defendant asserts that to the extent Plaintiff attempts to state

a claim under Burk v. K-Mart Corp., 770 P.2d 24 (Okla. 1989), the

OADA precludes the claim.         The Oklahoma Legislature amended the

OADA to eliminate the Burk tort, effective November 1, 2011.                  See

                                         7
Okla. Stat. tit. 25, § 1350(A) (“A cause of action for employment-

based discrimination is hereby created and any common law remedies

are hereby abolished.”); id. § 1101(A) (noting the OADA “provides

for exclusive remedies within the state of the policies for

individuals alleging discrimination in employment on the basis of

race,     color,   national   origin,    sex,   religion,   creed,   age,

disability or genetic information.”).

        In Bennett v. Windstream Communications, Inc., 792 F.3d 1261

(10th Cir. 2015), the Tenth Circuit addressed a Burk tort claim

based upon constructive discharge in violation of Title VII and

the public policy of Oklahoma.          The Tenth Circuit affirmed the

district court’s decision that “to the extent [the plaintiff’s]

claim is based on a violation of Oklahoma public policy, such

claims are no longer viable[,]” because they are precluded by the

OADA.    Id. at 1269; see also Cotner v. Ezzell, 2013 WL 6222979, at

*1 (E.D. Okla., Nov. 27, 2013) (dismissing Burk claim based upon

retaliation and holding “[w]hat was formerly a ‘Burk claim’ (of

any type) must now be brought pursuant to the OADA.”); Maxey v.

Ezzell, 2013 WL 6850792, at *2 (E.D. Okla., Dec. 30, 2013)(same).

Thus, to the extent Plaintiff intends to assert a Burk tort claim

in Count Two of her Petition, such claim is no longer viable and

must be brought under the OADA.

        Defendant further seeks dismissal of Plaintiff’s state law

claims for negligence and intentional infliction of emotional

                                    8
distress on the same basis as a claim under Burk, i.e., the claims

are precluded under the OADA because it abolished all common law

claims based on age discrimination. Plaintiff provides no response

to   Defendant’s   argument   that   her   negligence   and   intentional

infliction of emotional distress claims fail to state a claim

because the OADA is her exclusive remedy. Plaintiff merely asserts

that she has pleaded sufficient facts to state claims for relief.

      In support of its argument, Defendant cites Jones v. Needham,

856 F.3d 1284 (10th Cir. 2017), wherein the Tenth Circuit affirmed

the district court’s decision that the plaintiff’s claim for

tortious interference with a contractual or business relationship

fell within the OADA’s limitation of common law remedies because

it “was based on the same set of facts as his sex discrimination

claim[.]”    Id. at 1292.      In reaching its decision, the Tenth

Circuit reviewed the plaintiff’s amended complaint and determined

the only facts supporting the claim for tortious interference

alleged by the plaintiff were the facts adopted from the preceding

paragraphs, all of which detailed the plaintiff’s allegations of

sex discrimination. Id. Although the court acknowledged “it could

be that the same facts simply provide the basis for two different

legal theories that are sufficiently distinct so as not to be

precluded by the OADA[,]” this type of claim involved factual

situations when “the separately-actionable tort [was] ‘highly

person[al]’ in nature.”       Id., citing Brock v. United States, 64

                                     9
F.3d 1421, 1424 (9th Cir. 1995) (tort claim involving rape is a

“highly     personal   violation”)   and   Cunningham   v.   Skilled   Trade

Servs., Inc., 2015 WL 6442826, at *5 (W.D. Okla., Oct. 23, 2015)

(tort claim involving assault is a “highly personal violation”).3

       In Count Three of the Petition, other than alleging the

elements of negligence with respect “to sufficiently and properly

hir[ing], train[ing], supervis[ing], monitor[ing], and retain[ing]

. . . its employees in such a manner to not threaten or intimidate

their fellow employees such as Plaintiff[,]” Plaintiff relies on

the allegations common to all her claims and pleaded in support of

her age discrimination claim. (Petition – Count Three at ¶¶ 12-

15).       The exception noted in Jones for torts that are “highly

person[al] in nature” does not apply to Plaintiff’s negligence

claim.      The Court therefore finds Plaintiff’s negligence claim is

precluded under the OADA based upon the Tenth Circuit’s analysis

in Jones.4


       3   The term used by the Tenth Circuit in Jones is “highly
personable.” The source material cited by the Tenth Circuit, Brock and
Cunningham, both reference torts involving a “highly personal
violation.”
       4   Although not raised by Defendant, even if not precluded under
Jones, Plaintiff’s claim for negligence is subject to dismissal because
Oklahoma does not recognize a claim by an employee for negligent hiring,
training, or supervision in the context of employment decisions.      In
Poff v. Oklahoma ex rel. Oklahoma Dep’t of Mental Health and Substance
Abuse Servs., 683 Fed. Appx. 691 (10th Cir. 2017), the Tenth Circuit
affirmed the district court’s dismissal for failure to state a claim
based upon allegations by the plaintiffs that “the Department failed to
hire, train and supervise its leadership employees to ensure that they
knew, understood, and enforced the law with regard to hiring, reviewing,
disciplining and terminating employees for misconduct.” Id. at 696
                                     10
     Plaintiff’s claim for intentional infliction of emotional

distress, however, is not subject to dismissal under Jones, as it

falls within the scope of claims that are not precluded by the

OADA, because a claim for intentional infliction of emotional

distress is “‘highly person[al]’ in nature.”        Jones, 856 F.3d at

1292, citing Brock, 64 F.3d at 1423; see also Cunningham, 2015 WL

6442826, at *5 (citing cases separating allegations of intentional

infliction of emotional distress from workplace discrimination).

     Nevertheless,    Defendant    asserts   Plaintiff’s    intentional

infliction of emotional distress claim fails because the alleged

conduct by Defendant does not rise to the level of extreme and

outrageous.     To state a claim for intentional infliction of

emotional distress, a plaintiff must allege that “(1) the defendant

acted intentionally or recklessly; (2) the defendant’s conduct was

extreme and outrageous; (3) the defendant’s conduct caused the

plaintiff emotional distress; and (4) the resulting emotional

distress was severe.”     Computer Publications, Inc. v. Welton, 49

P.3d 732, 735 (Okla. 2002).       The conduct must be “‘so outrageous

in character, and so extreme in degree, as to go beyond all


(citation omitted). The Tenth Circuit declined to recognize a negligence
claim in the context of employment decisions and employment terminations.
Id. at 696-97, citing Vice v. Conoco, Inc., 150 F.3d 1286, 1291 (10th
Cir. 1998); see also Delong v. Oklahoma ex rel. Oklahoma Dep’t of Mental
Health and Substance Abuse Servs., 2015 WL 1955382, at *2 (W.D. Okla.,
Apr. 29, 2015) (granting motion to dismiss and determining “that Oklahoma
would not recognize a claim by an employee for negligent hiring or
training of his supervisor because such a finding would improperly narrow
the scope of Oklahoma’s employment at-will doctrine.”).
                                   11
possible bounds of decency, and to be regarded as atrocious and

utterly     intolerable      in    a     civilized     community.’”         Roberts    v.

International Bus. Mach., Corp., 733 F.3d 1306, 1311 (10th Cir.

2013), quoting Breeden v. League Servs. Corp., 575 P.2d 1374, 1378

(Okla. 1978).        The trial court serves in a “gatekeeper role” and

makes an initial determination of whether the alleged conduct “may

be reasonably regarded as sufficiently extreme and outrageous to

meet the Restatement [Second of Torts,] § 46 standards.” Trentadue

v. United States, 397 F.3d 840, 856 n.7 (10th Cir. 2005) (applying

Oklahoma law).

      In Count Four of the Petition, Plaintiff adopts the factual

allegations common to all her claims and sets forth the elements

for intentional infliction of emotional distress.                      In her response

to Defendant’s Motion, Plaintiff contends the factual basis for

her intentional infliction of emotional distress claim is the false

accusation    that     she    used       a    racial   slur    when   referring   to   a

customer, the false accusation resulted in her termination, and

she suffered “actual emotional distress” as a result.                        (Petition

at ¶ 15; Petition – Count Four at ¶ 17; Plaintiff’s Response, p.

6).

      The    Court    finds       that       Plaintiff’s      claim   for   intentional

infliction of emotional distress should be dismissed.                         Although

there is certainly not a blanket prohibition against claims of

intentional infliction of emotional distress for workplace conduct

                                               12
or discrimination in Oklahoma, “[Oklahoma] appellate courts have

consistently found employment related facts . . . do not meet the

§ 46 criteria.”      Gabler v. Holder & Smith, Inc., 11 P.3d 1269,

1280 (Okla. Civ. App. 2000).    Plaintiff’s allegations that she was

falsely accused of using a racial slur when referring to a customer

and terminated for that reason do not rise to the level of extreme

and outrageous conduct required to state a claim for intentional

infliction of emotional distress.

     In her response to Defendant’s Motion, Plaintiff requests the

Court stay its ruling on the Motion and allow her to cure any

pleading   defects   through   amendment.     Federal   Rule   of   Civil

Procedure 15(a)(2) states that “[t]he court should freely give

leave when justice so requires.”       However, denial of amendment is

appropriate, “if the amendment would be futile[.]” Jones v. Norton,

809 F.3d 564, 573 (10th Cir. 2015).

     In this case, the Court finds it has no basis to allow

Plaintiff to amend the following claims: (1) a request for punitive

damages, (2) a Burk claim, (3) a negligence claim, and (4) an

intentional infliction of emotional distress claim.       These claims

all fail to overcome certain legal barriers, and they do not fail

for a lack of sufficient facts to state a claim upon which relief

can be granted. Amendment of the claims would be futile. However,

the OADA retaliation claim is dismissed for failure to state a

claim upon which relief can be granted, as it is supported by

                                  13
insufficient or conclusory allegations.   It is therefore subject

to amendment.

     IT IS THEREFORE ORDERED that Defendant’s Partial Motion to

Dismiss (Docket Entry # 6) is hereby GRANTED.   If she desires to

do so, Plaintiff shall file an Amended Complaint regarding her

retaliation claim under the OADA by JUNE 28, 2019.

     IT IS SO ORDERED this 20th day of June, 2019.




                              _____________________________
                              KIMBERLY E. WEST
                              UNITED STATES MAGISTRATE JUDGE




                               14
